         Case 2:19-cv-00110-NIQA Document 18 Filed 09/30/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANTWINE HALL                                   :           CIVIL ACTION
          Plaintiff                             :
                                                :           NO. 19-0110
                v.                              :
                                                :
 CITY OF PHILADELPHIA LAW                       :
 DEPARTMENT, et al.                             :
            Defendants                          :

                                             ORDER

       AND NOW, this 30th day of September 2020, upon consideration of Defendants’ motion

for summary judgment, [ECF 9], Plaintiff’s response in opposition, [ECF 12], and Defendants’

reply, [ECF 15], it is hereby ORDERED that, for the reasons set forth in the accompanying

Memorandum Opinion, Defendants’ motion for summary judgment is GRANTED, and

JUDGMENT is entered in favor of Defendants Commissioner Richard Ross, Jr., and Detectives

Craig Coulter, Thad Wolkiewicz, John Druding, Justin Falcone, and Donald Suchinsky, and

against Plaintiff Antwine Hall on Count I.

       It is further ORDERED that Count I, as against all individual defendants other than those

identified above, and Counts II through V in their entirety, are deemed WITHDRAWN, with

prejudice, and Counts VI and X (the state law claims) are DISMISSED without prejudice.

       The Clerk of Court is directed to mark this case CLOSED.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
